ITEMID: 001-108584
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2012
DOCNAME: CASE OF VLADIMIR MELNIKOV v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial (Article 6 - Administrative proceedings;Article 6-1 - Reasonable time);Violation of Article 1 of Protocol No. 1 - Protection of property (Article 1 para. 1 of Protocol No. 1 - Peaceful enjoyment of possessions)
JUDGES: Anatoly Kovler;Erik Møse;Julia Laffranque;Linos-Alexandre Sicilianos;Mirjana Lazarova Trajkovska;Peer Lorenzen
TEXT: 6. The applicant was born in 1957 and lives in Vladikavkaz, Republic of North Ossetia-Alania.
7. By a judgment of 30 April 2002 the Military Court of the Vladikavkaz Garrison granted the applicant’s complaint against the commander of the North-Caucasus Military Institute of the Interior Armed Forces and, among other things, recovered in his favour a number of unpaid allowances due to the applicant for his service in the conditions of an armed conflict. The Court did not mention any specific amounts, instead suggesting that the debtor calculate them on a certain basis.
8. The above judgment was not appealed and became final. It was enforced in the larger part on 11 July 2008, with only the food allowance remaining unpaid.
9. On 8 December 2008 the applicant was paid the outstanding food allowance, and the judgment of 30 April 2002 was thus enforced in full.
VIOLATED_ARTICLES: 6
P1
VIOLATED_PARAGRAPHS: 6-1
P1-1
VIOLATED_BULLETPOINTS: P1-1-1
